Title: From John Adams to Timothy Pickering, 10 September 1798
From: Adams, John
To: Pickering, Timothy



Sir
Quincy September 10. 1798

Inclosed is a Letter from Lt. Col. Perkins who has commanded Castle William these dozen Years which after you have read it I pray you to give to the secretary at War to be minuted and filed among the applications for Appointments.
I wish to be informed whether you have written an answer to His Excellency Governor Sumner, accepting the Offer of Castle Island and if you would have not, that you would be so good as to answer it as soon as you conveniently can: or if you think it more proper, that you would send the Papers to me and I will answer them....It is high time We had an officer and Garrison, on that Island. There are recruits enough, in Boston, Marblehead Portland and Vermont, as I am informed.
The long continued Sickness of Mrs. Adams distresses me very severly. She has been out of her Chambers but three Times Since she came home, and then only to ride half a mile. Your amiable Family I hope enjoy perfect health. I have the Honor to be, Sir, your most obedient / servant


            John Adams
            
            What is your Opinion of Dumouriers Tableau Speculatif de L’Europe? Whether a general War, or an universal Peace, should take place in Europe, I think it is plain that in either Case, We ought to be prepared at all Points, especially with our floating Cittadels, for no Peace they can make, however universal it may be can be lasting.